Citation Nr: 1821208	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-36 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a navicular fracture of the left wrist.

2.  Entitlement to service connection for left hand and wrist degenerative joint disease.

REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service with the U.S. Army from June 1978 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2017, the Veteran appeared and provided testimony at a Board hearing and a transcript of that hearing is of record.  

The issue of entitlement to service connection for left hand and wrist degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A previous fracture of the navicular of the left wrist was noted the on pre-induction examination prior to the Veteran's entry into active service.

2.  The Veteran reinjured his left wrist during basic training resulting in an increase in severity, thereby raising a presumption of aggravation. 

2.  There is no clear and unmistakable evidence to rebut the presumption that the increase in severity of the pre-existing left wrist disability was due to the natural progression.

CONCLUSION OF LAW

The criteria for establishing service connection for nonunion of the navicular of the left wrist have been met.  38 U.S.C. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in correspondence dated January 9, 2012.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim.  That said the Board's grant of service connection for nonunion of the navicular of the left wrist represents a complete grant of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis

The Veteran seeks service connection for a left wrist disability on the basis that he entered active service with preexisting left wrist injury that was aggravated by active service.  Specifically, he claims that he injured his left wrist playing high school football, but that it had completely healed and was asymptomatic prior to service.  He reinjured his wrist during basic training, to the point that he required a short cast and was placed on permanent profile.  The Veteran also elaborated upon this incident during a November 2017 Board hearing

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection is also available for a preexisting condition, provided it was aggravated during service beyond the course of its natural progression.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Under VA regulations, every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. §§ 1111, 1137.  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  However, aggravation may not be conceded where, on the basis of all of the evidence of record, the disability underwent no increase in severity during service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  After careful consideration of the evidence, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, any reasonable doubt is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

In a December 1977 Report of Medical History, the Veteran gave a history of broken bones, but denied swollen or painful joints; bone joint or other deformity; and arthritis.  On the accompanying Report of Medical Examination, the reviewing examiner noted the Veteran had a fracture of the left wrist that he described as "ok."  Clinical evaluation of the Veteran's upper extremities was normal and his physical profile (PULHES) included U-1 (normal) for the upper extremities.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the "PULHES" profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  The Veteran was found qualified for induction.  The examination report also shows that on June 22, 1978 (the date of the Veteran's entry into active duty), a physical inspection found no disqualifying defects or communicable disease.  

In this case the evidence of record clearly establishes the pre-service existence of a left wrist fracture and thus the presumption of soundness does not attach. Verdon v. Brown, 8 Vet. App. 529 (1996).  The Board needs next to determine whether the pre-existing disorder was aggravated beyond its normal course during service.  

The remaining service treatment records include an entry dated July 5, 1978, which shows the Veteran reinjured his left wrist during physical training test.  Examination revealed pain and loss of motion of the left wrist and an X-ray showed nonunion of the navicular.  The Veteran was given a cock-up splint and placed on a temporary physical profile for 28 days.  The examiner recommended duty compatible with the limits of his profile.

Also of record is a letter from a private physician, indicating that he treated the Veteran for a nondisplaced hairline fracture of the left navicular and a nondisplaced fracture of the left radius on October 7, 1977.  The Veteran was seen in a follow-up visit the next day, but did return to the office after the October 8 visit for a six-week follow-up X-ray and removal of the cast.  See letter from A.G. Cristina, M.D. dated July 20, 1978.

An entry dated August 14, 1978 shows that after a month of wearing the cast there had been no improvement in the Veteran's left wrist.  The orthopedic physician diagnosed nonunion of the left navicular and recommended a permanent U-3 permanent profile.  A Medical Board Proceedings report found the Veteran's nonunion left navicular existed prior to service and was not aggravated thereby.  Although the Veteran was found medically fit for further service, separation from service was recommended.

The Board notes that the Veteran has not presented any evidence of regular post-service treatment for his left wrist, and he did file an initial claim until many years after service discharge.  

In May 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner reviewed the claims file, including service and post-service treatment records, and summarized the findings.  He also referred to the Veteran's history of a hairline fracture of the left navicular prior to service; the re-injury of the left wrist during physical training; and the August 1978 Medical Board proceedings indicating the Veteran's nonunion left navicular was not service aggravated.  After reviewing the Veteran's history and conducting an examination, the examiner confirmed the diagnosis of nonunion of the left navicular fracture, but could not answer the question as to whether the increase in symptoms during service was related to the natural progression of the disease without resorting to mere speculation.  He explained that although the Veteran stated that his left wrist had healed prior to entering the military, he did not return for a 6-week follow-up X-ray following the injury in October 1977.  

At his November 2017 hearing, the Veteran testified that during his senior year of high school he entered the Army under a delayed entry program and that sometime prior he injured his left wrist playing football.  He also testified that his wrist had completely healed by the time of his entrance examination as he had been able to continue playing sports during the remainder of his senior year.  The Veteran testified that he reinjured his left wrist during basic training and that it has been painful since then. 

Here, there is no clear and unmistakable evidence that the Veteran's pre-service nonunion of the left navicular fracture was not aggravated.  Service treatment records show that on enlistment his pre-existing left wrist facture was asymptomatic and he was found fit for active duty.  However just weeks into service his left wrist became symptomatic during physical training.  In addition, there is sufficient evidence of permanent worsening in disability as evidenced by the lack of improvement in the Veteran's left wrist condition after treatment by casting and physical profile. 

In addition, the Board recognizes that the 2012 VA opinion was not altogether definitive in concluding the Veteran's left navicular injury was aggravated in service.  In giving this opinion, the language from the examiner does not meet the strict criteria for clear and unmistakable evidence needed to rebut a presumption of aggravation.  Instead it leaves open the possibility that reasonable minds could differ as to whether aggravation took place.  In order to support a conclusion that the evidence of record is clear and unmistakable, the evidence must be so convincing that reasonable minds could not differ.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The clear and unmistakable evidence standard is an onerous one and requires that the no aggravation result be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003). 

In light of the above, the Board finds that the presumption of aggravation stands unrebutted.  Giving the Veteran the full benefit of the doubt, the Board concludes that service connection for nonunion of the left navicular is warranted.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for nonunion of the left navicular fracture is granted.


REMAND

The Veteran is also seeking service for left hand and wrist degenerative joint disease, which he claims is related to his military service or, in the alternative, caused or aggravated by his now service-connected nonunion of the left navicular disability.

VA has not afforded the Veteran an appropriate examination with medical opinion as to whether his left hand and wrist arthritis is in any way related to service or service-connected disability.  Therefore, a medical opinion is needed.  See 38 U.S.C. § 5103A(d); 38C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).

The Board also notes that during his November 2017 hearing the Veteran indicated that he had participated in VA's Education and Vocational Rehabilitation (Voc-Rehab) program.  However, there are no vocational rehabilitation training records in the claims file and no indication of the results of any counseling.  As these records could be relevant to his claim and are within the control of VA, the Veteran's Voc-Rehab folder should be associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA clinical records pertaining to treatment of his left wrist that are not already associated with the claims file. 

2.  Associate the Veteran's Voc-Rehab folder with his claims file.  If these records are not available, a formal finding of such should be associated with the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the onset and etiology of his left wrist and hand arthritis.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished. 

a) The examiner should state whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that left hand and wrist arthritis began during service or is otherwise related thereto.  If the arthritis cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and provide an appropriate explanation.

b) In the alternative, the examiner should whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that left hand and wrist arthritis was: i) caused by his now service connected nonunion of the left navicular disability, or ii) was aggravated (i.e. permanently worsened beyond its natural progression) by his service-connected nonunion of the left navicular.  If no aggravation is found, the examiner should specifically indicate so and explain why that is.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

4.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


